DAUKSCH, Judge.
This matter is before us on a petition for certiorari. It is the second time this lawsuit has reached this court before trial. The last time we found error and quashed an order denying arbitration requested by Graham. Graham Contracting, Inc. v. Flagler County, 444 So.2d 971 (Fla. 5th DCA 1983). Now Aetna, Graham’s surety, seeks review of an order denying a stay of the proceedings against it until the arbitration is completed. We grant the writ and order the proceedings stayed until arbitration is completed. Post Tensioned Engineering Corporation v. Fairways Plaza Associates, 429 So.2d 1212 (Fla. 3d DCA 1983); Von Engineering Company v. R.W. Roberts Construction Co., 457 So.2d 1080 (Fla. 5th DCA 1984).
FRANK D. UPCHURCH, Jr. and CO-WART, JJ., concur.